Citation Nr: 0428954	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back  disorder.

2.  Entitlement to service connection for a low back 
disorder, secondary to service-connected right hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to July 
1978. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of November 2002.  This matter was 
originally on appeal from an April 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.

At the travel board hearing held in September 2003, the 
veteran raised an additional issue that had not been filed at 
the RO, he indicated that he wanted to seek service 
connection for his low back disorder as secondary to his 
service-connected right hip disorder.  As the veteran put 
forth a new theory of entitlement that had not been initially 
considered by the RO or developed for appellate 
consideration, the undersigned Veterans Law Judge advised the 
veteran to file a secondary service connection claim with the 
RO.  The veteran filed a secondary service connection claim 
for the low back disorder following his hearing in September 
2003.  The RO incorporated the secondary service connection 
claim into the new and material evidence claim as shown by 
the June 2004 Supplemental Statement of the Case (SSOC) 
("New and material evidence to reopen claim for low back 
condition, now claimed as secondary to right hip").  In 
doing so the RO noted that this was a new claim.  The Board 
finds that the new secondary service connection claim should 
be characterized as 'entitlement to service connection for a 
low back disorder, secondary to service-connected right hip 
disorder,' and treated as a claim separate from the already 
developed new and material evidence claim.  A claim for 
secondary service connection of a disability involves a 
different element of proof than a claim for direct service 
connection of a disability as the claimant need not show in-
service incurrence of the claimed disability to establish 
service connection on a secondary basis.  Prior decisions 
show that at no time did the RO ever consider whether service 
connection could be established for the low back disorder on 
a secondary basis prior to the veteran's September 2003 
filing.  At the veteran's September 2003 hearing it was noted 
that this issue had not been raised previously.  As such, the 
veteran is entitled to full development of this issue for 
appellate consideration (i.e., compliance with procedural due 
process, issuance of a rating decision and the opportunity to 
appeal the decision and request a hearing) if he so chooses.  
As this initial development has not yet occurred this matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A March 1979 RO rating decision denied service connection 
for residuals of a back injury.

2.  The veteran did not file a Notice of Disagreement with 
the March 1979 RO rating decision within one year from the 
date of notice of rating decision in April 1979 and the 
decision became final.   

3.  A May 1998 RO rating decision declined to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder. 

4.  The veteran did not file a Notice of Disagreement with 
the May 1998 RO rating decision within one year from the date 
of notice of rating decision in June 1998 and the decision 
became final.   

5.  Evidence received subsequent to the May 1998 RO rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection of a low back disorder.  




CONCLUSIONS OF LAW

1.  The March 1979 RO rating decision that denied service 
connection for residuals of back injury is final.  38 
U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 19.118(a), 19.153 
(1978).  

2.  The May 1998 RO rating decision that declined to reopen a 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1997).  

2.  New and material evidence has not been submitted, and the 
claim for entitlement to service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Procedural History 

In January 1979, the veteran filed an original application 
for disability benefits for residuals of a back injury.  By a 
March 1979 rating decision, the RO denied service connection 
for residuals of a back injury on the basis that there was 
"no x-ray evidence of residuals to veteran's complaints of 
back injury in service."  In a letter dated in April 1979, 
the RO advised the veteran of the denial of service 
connection and notified the veteran of his appellate rights.  
The veteran, however, did not appeal the decision and it 
became final.  38 U.S.C.A. § 4005 (West 1976); 38 C.F.R. §§ 
19.118(a), 19.153 (1978).  

At a local hearing held before a hearing officer in May 1993, 
the veteran presented testimony on a low back injury he 
sustained during service.  The RO construed the testimony as 
a claim to reopen the previously disallowed claim of 
entitlement to service connection for residuals of a back 
injury.  By a May 1998 rating decision, the RO found that the 
veteran had not submitted new and material evidence to reopen 
the previously disallowed claim.  In a letter dated in June 
1998, the RO advised the veteran of the decision and notified 
the veteran of his appellate rights.  The veteran, however, 
did not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1997).  

In November 2000, the RO received a statement from the 
veteran that the RO construed as a claim to reopen the 
previously disallowed claim of entitlement to service 
connection for a low back disorder, according to a May 2001 
RO letter.  In an October 31, 2001 decision letter, the RO 
advised the veteran that his claim was denied because the 
veteran failed to submit any evidence in support of his 
claim.  The veteran, however, had apparently submitted 
evidence to the RO on October 24, 2001.  By an April 2002 
rating decision, the RO declined to reopen the claim and the 
veteran was notified of the same in a notice of rating 
decision dated in April 2002.  In VA Form 9 filed in April 
2002, the veteran indicated that he disagreed with the rating 
decision but no Statement of the Case (SOC) was issued by the 
RO.  In a November 2002 Remand, the Board instructed the RO 
to issue an SOC on the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a low back disorder.  On remand, the RO issued 
the SOC (with instructions on how to complete his appeal) in 
December 2002.  Based on the foregoing, the Board finds that 
the RO complied with the Board's November 2002 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran perfected an appeal on the new and material issue 
in January 2003, with the filing of a VA Form 9.  At the 
travel board hearing held in September 2003, the veteran 
testified that he would submit evidence that showed that a 
physician related his current back problems to his military 
service.  The undersigned agreed to hold the record open for 
sixty days to allow the veteran to submit the evidence.  
Thereafter, the RO considered additional evidence associated 
with the claims file since the September 2003 travel board 
hearing, and issued SSOCs in March 2004 and June 2004 that 
continued the denial of the veteran's new and material 
evidence claim.  The claim was then returned to the Board for 
further consideration.  




II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include the enhanced duty to notify the veteran of the 
evidence needed to reopen the previous disallowed claim.  In 
this regard, the Board notes that in correspondence dated in 
September 2001, the RO advised the veteran of the information 
and evidence necessary to reopen his claim.  The RO further 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

The September 2001 VCAA notice contained no specific request 
for the veteran to provide any evidence in the veteran's 
possession that pertained to the claim, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2004).  
Nevertheless, the RO asked the veteran for all the 
information and evidence necessary to reopen the claim.  
Thus, a generalized request for any other evidence pertaining 
to the claim would have been superfluous and unlikely to lead 
to the submission of additional pertinent evidence.  
Therefore, it can be concluded, based on the particular facts 
and circumstances of the case, the omission of the request 
for "any evidence in the claimant's possession that pertains 
to the claim" in the notice appears not to have harmed the 
veteran, and it would be legally proper to render a decision 
in the case without further notice under the regulation.  

In further regard to VA's enhanced duty to notify, the Board 
notes that the RO provided the veteran with a copy of the 
April 2002 rating decision, December 2002 SOC, March 2004 
SSOC, and June 2004 SSOC, which together provided the veteran 
with notice as to the evidence needed to reopen his claim.  
The SOC provided the veteran with notice of laws and 
regulations pertinent to his claim, including the law and 
implementing regulations pertaining to the VCAA.  
Notwithstanding the fact that the SOC cited the regulation 
pertaining to the revised definition of 'new and material 
evidence' (to be explained in detail below), the RO correctly 
applied the definition of 'new and material evidence' 
applicable to the veteran's claim.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187. 
Accordingly, the Board finds that the requirements under the 
law as pertains to new and material evidence claims have been 
met, and the Board will proceed with appellate review.  


III.  New and Material Evidence

Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999), but see Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  In the instant appeal, the veteran's application to 
reopen his claim for entitlement to service connection for a 
low back disorder was initiated in November 2000.  Thus, the 
old definition of "new and material evidence" discussed 
above is applicable to the veteran's claim.  

Analysis

Evidence associated with the claims file prior to the RO's 
May 1998 rating decision follows.  

The service medical records included an April 1976 record 
that noted that the veteran presented with complaints of 
upper and middle back pain.  The service examiner noted an 
assessment of muscle strain.  Another April 1976 record noted 
that the veteran complained that he slipped on the boat deck 
and hit his lower back and left side of his abdomen.  The 
service examiner noted an assessment of bruised muscles.  An 
August 1976 record noted that the veteran complained of back 
pain in the lumbar region.  The veteran's feet were also 
examined.  The service examiner noted an assessment of 
"muscle spasm" with no further details.  A December 1976 
record noted that the veteran complained of low back pain 
present for the prior three days.  The service examiner noted 
an assessment of slight muscle strain.  A follow up record 
noted that the veteran continued to complain of intermittent 
back pain.  A February 1977 entry noted that the veteran 
sustained contusions to his right hip and abdominal muscles 
after falling from a cliff at the beach.  A follow up record 
noted that no central back pain was associated with the 
veteran's right hip and pelvic pain.  April 1977 records 
noted that the veteran complained of low back pain after 
lifting an object.  The service examiner noted an assessment 
of low back strain.  Another record noted that a slight 
muscle spasm on the right side was demonstrated on 
examination.  The service examiner noted an assessment of 
muscle spasm.  October 1977 records noted that the veteran 
complained of low back pain after lifting boxes.  The service 
examiners noted assessments of muscle strain.  A November 
1977 record noted that the veteran complained of low back 
pain.  The service examiner noted an assessment of muscle 
strain.  June 1978 records noted that the veteran complained 
of low back pain.  The service examiner noted an assessment 
of muscle pull.  The July 1978 separation examination report 
showed that the veteran's back was clinically evaluated as 
normal.  

VA treatment records from the Jackson, Mississippi and 
Dallas, Texas VA facilities dated from November 1978 to July 
1992, included a January 1992 record that noted that the 
veteran reported a history of low back pain for years.  A 
January 1992 x-ray revealed a normal lumbosacral spine.  A 
February 1992 record noted that the veteran complained of 
fatigue and a backache.

Texas Rehabilitation Commission records dated from November 
1992 to February 1993 noted that the veteran experienced 
constant dull pain in his low back along with pain in his 
foot, leg, and hip in connection with a slip and fall that 
occurred in September 1992.  The examiner noted that a 
complete orthopedic/neurological examination was performed on 
the veteran and x-rays were taken.  The examiner diagnosed 
cervicobrachial syndrome, injury to dorsal (thoracic) nerves, 
lumbago due to disc displacement, and late effects of 
accidental fall.  The November 1992 radiographic report noted 
impressions that included the following:  no evidence of 
acute fracture, dislocation, vertebral body compression, or 
spondylolisthesis; questionable radiolucent area or lesion at 
the lateral aspect of the right ilium; mild degenerative disc 
narrowing at L5/S1; early developing osteophytic spurring at 
the vertebral body margins at L4; and lateral list of the 
lumbar spine toward the right suggestive of paravertebral 
muscle spasm.  A January 1993 letter noted that the veteran 
had been treated since November 1992 and he had not responded 
as quickly as expected to treatment.  Progress notes dated in 
January and February 1993 noted that the veteran complained 
of low back pain.  

At a local hearing held before a Hearing Officer in May 1993, 
the veteran testified that during service, he injured his low 
back when he slipped on a stairwell while lifting a box.  He 
testified that he complained of back pain since that injury.  
He indicated that he wore a back brace when he experienced 
"real bad pain."  He testified that he was restricted from 
lifting anything over five pounds and that he could not touch 
his toes.  He reported that walking aggravated his back and 
he complained of muscle spasms in his back.
 
VA treatment records from Texas VA facilities dated from 
February 1993 to March 1995, included a March 1993 record 
that noted that an examination of the low back revealed 
essentially no findings except for subjective complaints of 
pain with movements.  The assessment was subjective back pain 
with possible lumbar spine disc disease at L4-5 and some 
osteoporosis of the lower spine.  An x-ray revealed 
osteoporosis of the lower lumbosacral spine and disc L4-S1.   
A February 1993 record noted that the veteran complained of 
low back pain and that he took Motrin.  The examiner noted 
that the examination revealed subjective pain.  The examiner 
indicated that the veteran was not able to touch his toes but 
he could put his "leg up on knee to the shoe."  The 
examiner noted an assessment of low back strain/pain.  A May 
1993 record noted that the veteran had slight narrowing of 
the L5-S1 disc space, which the examiner maintained was 
within normal limits for a person the veteran's age.  The 
examiner noted an impression of constant low back pain with 
no signs of neurological involvement and multiple somatic 
complaints.  The examiner added that the veteran exhibited 
somatization potentially for secondary gain.  A May 1994 
record noted a diagnosis of degenerative joint disease of the 
lumbosacral spine.   

A September 1996 VA examination report showed that the 
veteran reported that he injured his back along with his 
right hip when he fell from a cliff during service.  He also 
complained of constant lower back pain.  The examiner noted 
that the examination of the veteran's lumbar spine 
demonstrated subjective lumbosacral tenderness with normal 
contours to the spine, no palpable abnormalities, no 
perivertebral muscle spasm, and no rigidity.  The examiner 
indicated that he believed that the veteran's active range of 
motion of the lumbar spine was invalidated by pain and fear 
avoidance.  The examiner noted impressions of chronic low 
back pain and psychological factors affecting his physical 
condition.  The examiner commented that there was a strong 
functional component to the veteran's symptoms.  He indicated 
that the veteran demonstrated considerable pain behavior.  He 
reported that this was commonly seen in patients with chronic 
pain disorders.  He added that he believed that this was a 
psychological component to the veteran's pain and therefore, 
he included the diagnosis of psychological factors affecting 
the veteran's physical condition.  The impression of a 
September 1996 x-ray was minimal thinning of the L5 disc 
space, otherwise unremarkable.  It was noted that the x-ray 
findings were unchanged from a March 1993 x-ray.  

Prima Care records dated from January 1996 to February 1996 
noted that the veteran fell off a swivel stool and injured 
his back, neck, and foot.  The veteran's complaints included 
back pain.  An examination revealed a back spasm.  A 
diagnostic impression of lumbar strain was noted.  

A July 1997 VA examination report noted that a physical 
examination revealed tenderness of the lumbosacral spine and 
slight loss of flexion motion of the lumbar spine.  No 
diagnosis was provided. 

The May 1998 rating decision shows that the RO found that the 
evidence when viewed in the context of all the evidence, both 
new and old, provided no reasonable possibility that it would 
change the previous decision as it did not establish that a 
chronic back condition and/or injury was incurred in military 
service.  

In the September 1998 VA examination report, the examiner 
noted that he was asked to comment on his prior examination 
of the veteran's foot and hip conducted in July 1997.  The 
veteran provided a history of falling off a cliff in 1977.  
The examiner noted that the veteran did not suggest any 
significant chronic lower back pain at that prior 
examination.  The examiner reported that he did not feel that 
the veteran had any intrinsic lumbar condition "secondary to 
his service connected status as reported to [the examiner] 
historically."  The examiner indicated that he did not find 
any significant abnormalities in the veteran's lumbar spine.  
The examiner recalled that the veteran's lumbar range of 
motion was normal and his neurosensory and neuromuscular 
examination of the lower extremities was normal except for 
hypersensitivity that he felt was not pathological in the 
veteran.  

VA treatment records from Texas VA facilities dated from 
March 1995 to May 2002, included an August 1999 record that 
noted that the veteran complained of low back pain.  The 
veteran reported that a physician recommended surgery for a 
"'disc problem'" two to three years ago, but he refused.  
The physical examination revealed normal curvature of the 
lumbosacral spine, decreased range of motion, and tenderness 
of the L4-L5 area.  It was noted that a lumbosacral series 
revealed narrowed disc space of L5-S1.  A September 1999 
record noted that the veteran was seen one month ago during 
which time the veteran complained of back pain.  The current 
physical examination revealed no spinal tenderness and normal 
reflexes, power, and sensations.  The assessment was chronic 
low back pain.  An April 2000 record noted the August 1999 x-
ray findings.  The current physical examination revealed 
tenderness to palpation of the lumbosacral spine.  There were 
no spasms.  The examiner noted an assessment of back pain.  
The examiner indicated that an x-ray of the lumber spine 
revealed no changes from the August 1999 x-ray.  A March 2001 
record noted that an examination revealed point tenderness in 
the lumbar spine area lateral to the spine at L2-3 and pain 
in the back with passive extension of either leg.  The 
examiner diagnosed low back pain.   An October 2001 x-ray 
revealed marked disc space narrowing at L5-S1 with anterior 
spur formation.  The impression noted was no acute 
compression fracture or dislocation of the lumbar spine.  A 
May 2002 record noted that the veteran presented with the 
complaint that 



he fell down the stairs and he had residual pain.  The 
examiner noted that an x-ray was grossly normal.  The 
examiner's assessment was contusions of the back.  

The veteran submitted service medical records and a section 
from the September 1996 VA examination report. 

The veteran submitted records from the RHD Memorial Medical 
Center dated from September 2001 to October 2001 in support 
of his claim.  The records contained no relevant clinical 
findings in regard to relating his back disability to 
service.  

At the travel board hearing held in September 2003, the 
veteran testified that he injured his back the same time he 
hurt his hip when he fell down a cliff during service.  As 
previously noted, the veteran testified that he would submit 
evidence that showed that a physician related his current 
back problems to his military service.

A May 2004 VA examination report showed that the examiner 
reviewed the claims file.  The veteran described an in-
service injury to his back and subsequent treatment for low 
back pain.  He reported falling off a cliff.  He maintained 
that he had experienced low back pain since the reported in-
service back injury.  He reported that he previously received 
an injection in his back.  He did not use a back brace.  He 
indicated that there was no increased limitation with 
repetitive motion and there was no additional limitation with 
flare-ups-rather it was a steady type pain.  He further 
indicated that he worked with pain when he worked and he was 
also able to carry out his usual activities.  The examiner 
noted the April 2000 x-ray findings.  The physical 
examination revealed mild tenderness on palpation and some 
loss of range of motion with complaints of pain.  The 
examiner noted an impression of lumbosacral strain.  The 
examiner further commented that the injury in service 
appeared to be a soft tissue injury and he could see no 
continuing relationship to a soft tissue injury 27 years ago 
and continued lumbar pain.  




Essentially, the basis for the May 1998 denial was that the 
veteran failed to establish one of the three elements 
required for establishing service connection for a 
disability.  38 C.F.R. § 3.303 (2004).  The pre-May 1998 
evidence did not include competent medical evidence of a link 
between the veteran's current back problems and 
symptomatology noted in service.  The pre-May 1998 evidence, 
however, did show that the veteran currently suffered from 
low back problems and that he was treated for intermittent 
complaints of low back pain and muscle strain during 
service-thus, these two elements required for establishing 
service connection of a disability are not in dispute.  
Therefore, the September 1998 VA examination report, VA 
treatment records, the veteran's September 2003 testimony, 
and the May 2004 VA examination report are all not material 
as these records are cumulative or redundant of records 
previously submitted that noted current complaints of and 
treatment for low back problems and diagnosis of low back 
strain/pain.  While noting the veteran's history and 
complaints none of the examiners related the veteran's 
disability to service.  Indeed, the VA examinations in 
September 1998 and May 2004 noted that there was no 
relationship to service.  Some of the VA treatment records as 
well as all of the service medical records and September 1996 
VA examination report submitted by the veteran are duplicates 
of evidence previously before the agency decisionmakers at 
the time of the prior denial; therefore, the evidence is not 
new and material evidence.  The RHD Memorial Medical Center 
records are irrelevant as they address the veteran's neck and 
shoulder problems.  

As such, the Board does not find that evidence submitted 
after the May 1998 denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As discussed above, the VA examinations in September 1998 and 
May 2004 reported there was no relationship.  Accordingly, 
having determined that new and material evidence has not been 
submitted, the claim is not reopened.




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.



	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



